          Case 3:19-cv-01088-JFS Document 19 Filed 09/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILSON K. SOLT,                      :
                                     :
             Plaintiff,              :     No. 3:19-cv-01088
     v.                              :     (SAPORITO, M.J.)
                                     :
ANDREW SAUL,                         :
Commissioner of                      :
Social Security,                     :
                                     :
             Defendant.              :

                                   ORDER

     AND NOW, this 29th day of September, 2020, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The Clerk of Court shall enter final judgment AFFIRMING

the decision of the Commissioner of Social Security; and

     2.      The Clerk of Court shall CLOSE this case.

                                     s/Joseph F. Saporito, Jr.
                                     JOSEPH F. SAPORITO, JR.
                                     U.S. Magistrate Judge

Dated: September 29, 2020
